      Case 1:18-cv-03698-LGS-GWG Document 615 Filed 07/23/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------x
                                                               :
TOWAKI KOMATSU,
                                                               :
                                    Plaintiff,                     ORDER
                                                               :
                  -v.-
                                                               :   18 Civ. 3698 (LGS) (GWG)

THE CITY OF NEW YORK, et al.,                                 :

                                Defendants.                    :
---------------------------------------------------------------x

GABRIEL W. GORENSTEIN, UNITED STATES MAGISTRATE JUDGE

        With regard to the request in Docket # 613, the plaintiff’s recent filings, including
Docket ## 611 and 612, are all in violation of past orders in this case. There is no reason at this
time to single out docket ## 611 and 612 for striking. The defendants need not respond to any
filing by plaintiff in this case in the future unless specifically directed by the Court to do so. In
light of plaintiff’s deliberate noncompliant behavior, the Court now orders that plaintiff make no
further filings of any kind in this case until Judge Schofield issues a ruling on the Report and
Recommendation. And even after the ruling from Judge Schofield, he still must comply with
any governing orders issued in the past.

         If plaintiff violates this order or any other order, he is warned that he may be sanctioned
further in this case, including potentially through a directive to the Clerk that the Clerk accept no
filings from plaintiff in this case.

        The defendants are directed to mail a copy of this Order to plaintiff.

Dated: New York, New York
       July 23, 2021

                                                              SO ORDERED:
